DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
In response to communications filed on 03 November 2021, claims 1-3 and 5-30 are presently pending in the application, of which claims 1, 6, and 11 are presented in independent form. The Examiner acknowledges amended claims 1, 6, and 11, cancelled claim 4 and newly added claims 16-30.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03 November 2021 has been entered.
 
Priority
The Examiner acknowledges the pending application is a continuation of U.S. Patent Application No. 14/920,749, filed 22 October 2015, which is a continuation of U.S. Patent Application No. 13/593,775, filed 24 August 2012, which is a division of U.S. Patent Application No. 10/315,160 (now U.S. 8,903,297), which claims priority from U.S. 


Response to Remarks/Arguments
All objections and/or rejections issued in the previous Office Action, mailed 17 June 2020, have been withdrawn, unless otherwise noted in this Office Action.

Applicant’s arguments with respect to the rejection of claims 1-3 and 5-30 are directed to amended features and have been incorporated into the rejection below.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5-15 are rejected under 35 U.S.C. 103 as being unpatentable over Brichta et al (U.S. 5,884,310, issued 16 March 1999, and known hereinafter as Brichta) in view of Helland et al (U.S. 6,014,666, filed 28 October 1997, issued 11 January 2000, and known hereinafter as Helland) and in further view of Goodrich, Margaret et al (U.S. 6,516,326, filed 30 October 2000, and known hereinafter as Goodrich) and in further view of Black, David (U.S. 7,117,172, issued 03 October 2006, filed 10 March 2000)(newly presented).

As per claim 1, Brichta teaches a method for providing data for managing a professional services project, the method comprising:
receiving first data from a first application (Brichta, see column 2, lines 65-67, which discloses the present invention extracts, transforms, and loads data (e.g. secures) from the disparate source databases (e.g. at least first distributed application) into a common server. The Examiner notes that loading, extracting, and transforming requires the step of data or data transfer for access.), the first data being in a first format that is native to the first application (Brichta, see Figure 1 and column 2, lines 45-58, which discloses source systems may include a source database that stores data in disparate formats and file structure and is accessed by a common database. See also column 2, lines 42-44, which discloses the distributed database system may comprise a plurality of source systems in communication with a common server, as depicted in Figure 1. The Examiner notes that one or more source database may include a first distributed application), and the first data comprising a client identifier and a matter identifier;
determining whether the first format is compliant with a format standard (Brichta, see column 2, lines 55-56, which discloses the source systems may include source databases that store data in disparate formats and file structures.); 
when the first format is compliant with the format standard, storing the first data in the first format in a centralized database (Brichta, see column 2, lines 65-67, which discloses the present invention extracts, transforms, and loads data (e.g. secures) from the disparate source databases (e.g. at least first distributed application) into a common server. The Examiner notes that loading, extracting, and transforming requires the step of data or data transfer for access.); 
when the first format is not compliant with the format standard, converting the first data from the first format into a format that is compliant with the format standard and storing the converted first data in the centralized database (Brichta, see column 2, lines 55-56 which discloses the source systems may include source databases that store data in disparate formats and file structures. Brichta, see column 2, lines 57 to column 3, line 15 discloses the transformation engine may transform (e.g. convert) the format of the first data into a common format. The Examiner presumes the common format is a format standard, otherwise the disparate data would not be accessible by other source systems that may have disparate source.);
receiving second data from a second application (Brichta, see column 2, lines 65-67, which discloses the present invention extracts, transforms, and loads data (e.g. secures) from the disparate source databases (e.g. at least second distributed application) into a common server. The Examiner notes that loading, extracting, and transforming requires the step of data or data transfer for access), the second data being in a second format that is native to the second application (Brichta, see Figure 1 and column 2, lines 45-58, which discloses source systems may include a source database that stores data in disparate formats and file structure and is accessed by a common database. See also column 2, lines 42-44, which discloses the distributed database system may comprise a plurality of source systems in communication with a common server, as depicted in Figure 1. The Examiner notes that one or more source database may include a first distributed application.);
determining whether the second format is compliant with the format standard (Brichta, see column 2, lines 55-56, which discloses the source systems may include source databases that store data in disparate formats and file structures.); 
when the second format is compliant with the format standard, storing the second data in the second format in the centralized database (Brichta, see column 2, lines 65-67, which discloses the present invention extracts, transforms, and loads data (e.g. secures) from the disparate source databases (e.g. at least one or more distributed application) into a common server. The Examiner notes that loading, extracting, and transforming requires the step of data or data transfer for access.); 
when the second format is not compliant with the format standard, converting the second data from the second format into a format that is compliant with the format standard and storing the converted second data in the centralized database (Brichta, see column 2, lines 55-56 which discloses the source systems may include source databases that store data in disparate formats and file structures. Brichta, see column 2, lines 57 to column 3, line 15 discloses the transformation engine may transform (e.g. convert) the format of the second data into a common format. The Examiner presumes the common format is a format standard, otherwise the disparate data would not be accessible by other source systems that may have disparate source.);
combining the first data from the first application and the second data from the second application to generate a record that is defined by the client identifier and the matter identifier, wherein the record is accessible by the second application (e.g. Brichta, see column 2, lines 65-67, which discloses the present invention extracts, transforms, and loads data from the disparate source databases (e.g. at least first distributed application) into a common server. The Examiner notes that a client identifier is an intended use of an identifier, which is used to identify displayed data, as illustrated in Figure 23.). 
Although Brichta discloses receiving first data from a first application and receiving second data from a second application, it does not expressly teach or suggest a first or second data comprising a client identifier and a matter identifier. 
Helland discloses a data comprising a client identifier and a matter identifier (e.g. Helland, see column 10, lines 24-27, discloses intrinsic properties such as client id, activity id, and a transaction reference.). 
Brichta is directed to distributed data integration. Helland is directed to run-time execution of an object management system for managing execution of software components in an object execution environment using a component context object to store intrinsic context properties related to an associated component. It would have been obvious to one of ordinary skill in the art to combine the teachings of Brichta with the teachings Helland to include the claimed feature. 

Goodrich discloses generating a hierarchical view comprising a client view associated with the client identifier and a matter view associated with the matter Identifier, wherein (e.g. column 14, lines 1-20 discloses the graphical user interface generates various types of hierarchy that the user can display and edit the data in the preferred embodiment.);
at least a portion of the first data or at least a portion of the second data are displayed in the client view based on the first data and the second data being associated with the client identifier (Figure 23 illustrates a hierarchical view that includes a root tier ‘companies. The Examiner notes that a first data (‘ABC’) and second data (‘DEF’) are displayed in the client view. While the Applicant uses the term client identifier, the Examiner notes that a client identifier is an intended use of an identifier, which is used to identify displayed data, as illustrated in Figure 23 );
the matter view is displayed as a second tier of the hierarchical view (Figure 23 illustrates a hierarchical view, in which a particular view, matter view is an intended use of segmenting a hierarchical view); and
at least a portion of the first data or at least a portion of the second data are displayed in the matter view based on the first data and the second data being associated with the matter identifier (Figure 23 illustrates a hierarchical view that includes a root tier ‘companies.’ The Examiner notes that a first data (‘Divisions EAST’) and second data (‘Division WEST’) are displayed in the client view. While the Applicant uses the term client identifier, the Examiner notes that a matter identifier is an intended use of an identifier, which is used to identify displayed data, as illustrated in Figure 23.); and 
providing the hierarchical view to the user via a web interface (e.g. Goodrich, see column 5, lines 35-40, discloses using a graphical user interface with various hierarchical views.). 
Goodrich is directed to integrating electrical power grid and related data from various proprietary raw data forms into a single maintainable database. Brichta is directed to distributed data integration. Both are analogous art, because they utilize raw data formats and therefore it would have been obvious to one of ordinary skill in the art to combine the teachings of Brichta with the teachings Helland and with the further teachings of Goodrich to include the claimed feature with the motivation to improve management services technique.
The modified teachings of Brichta, Goodrich, and Helland do not explicitly disclose wherein the matter identifier is associated with financial data, the financial data associated with a budget for a matter that is identified by the matter identifier.
Black teaches disclose wherein the matter identifier is associated with financial data (e.g. Black, see column 47, line 20 to column 48, line 45, which discloses an identifier associated with financial data.), the financial data associated with a budget for a matter that is identified by the matter identifier (e.g. Black, see column 43, line 10 to column 44, line 65, which discloses financial data is data that is associated with accounting in which a transaction identifier is associated with the financial data to keep track of payments, fees, and interest.).
Brichta is directed to distributed data integration. Black is directed to methods and system for managing financial accounts. Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Brichta with the teachings Helland to include the claimed feature at the time the invention was made with the motivation to improve efficiencies of professional services programs.
 
As per claim 6, Brichta teaches a system comprising: 
one or more processors; and 
a memory system comprising one or more non-transitory computer-readable media storing instructions that, when executed by at least one of the one or more processors, cause the computing system to perform a method comprising:
receiving first data from a first application (Brichta, see column 2, lines 65-67, which discloses the present invention extracts, transforms, and loads data (e.g. secures) from the disparate source databases (e.g. at least first distributed application) into a common server. The Examiner notes that loading, extracting, and transforming requires the step of data or data transfer for access.), the first data being in a first format that is native to the first application (Brichta, see Figure 1 and column 2, lines 45-58, which discloses source systems may include a source database that stores data in disparate formats and file structure and is accessed by a common database. See also column 2, lines 42-44, which discloses the distributed database system may comprise a plurality of source systems in communication with a common server, as depicted in Figure 1. The Examiner notes that one or more source database may include a first distributed application), and the first data comprising a client identifier and a matter identifier;
determining whether the first format is compliant with a format standard (Brichta, see column 2, lines 55-56, which discloses the source systems may include source databases that store data in disparate formats and file structures.); 
when the first format is compliant with the format standard, storing the first data in the first format in a centralized database (Brichta, see column 2, lines 65-67, which discloses the present invention extracts, transforms, and loads data (e.g. secures) from the disparate source databases (e.g. at least first distributed application) into a common server. The Examiner notes that loading, extracting, and transforming requires the step of data or data transfer for access.); 
when the first format is not compliant with the format standard, converting the first data from the first format into a format that is compliant with the format standard and storing the converted first data in the centralized database (Brichta, see column 2, lines 55-56 which discloses the source systems may include source databases that store data in disparate formats and file structures. Brichta, see column 2, lines 57 to column 3, line 15 discloses the transformation engine may transform (e.g. convert) the format of the first data into a common format. The Examiner presumes the common format is a format standard, otherwise the disparate data would not be accessible by other source systems that may have disparate source.);
receiving second data from a second application (Brichta, see column 2, lines 65-67, which discloses the present invention extracts, transforms, and loads data (e.g. secures) from the disparate source databases (e.g. at least second distributed application) into a common server. The Examiner notes that loading, extracting, and transforming requires the step of data or data transfer for access), the second data being in a second format that is native to the second application (Brichta, see Figure 1 and column 2, lines 45-58, which discloses source systems may include a source database that stores data in disparate formats and file structure and is accessed by a common database. See also column 2, lines 42-44, which discloses the distributed database system may comprise a plurality of source systems in communication with a common server, as depicted in Figure 1. The Examiner notes that one or more source database may include a first distributed application.);
determining whether the second format is compliant with the format standard (Brichta, see column 2, lines 55-56, which discloses the source systems may include source databases that store data in disparate formats and file structures.); 
when the second format is compliant with the format standard, storing the second data in the second format in the centralized database (Brichta, see column 2, lines 65-67, which discloses the present invention extracts, transforms, and loads data (e.g. secures) from the disparate source databases (e.g. at least one or more distributed application) into a common server. The Examiner notes that loading, extracting, and transforming requires the step of data or data transfer for access.); 
when the second format is not compliant with the format standard, converting the second data from the second format into a format that is compliant with the format standard and storing the converted second data in the centralized database (Brichta, see column 2, lines 55-56 which discloses the source systems may include source databases that store data in disparate formats and file structures. Brichta, see column 2, lines 57 to column 3, line 15 discloses the transformation engine may transform (e.g. convert) the format of the second data into a common format. The Examiner presumes the common format is a format standard, otherwise the disparate data would not be accessible by other source systems that may have disparate source.);
combining the first data from the first application and the second data from the second application to generate a record that is defined by the client identifier and the matter identifier, wherein the record is accessible by the second application (e.g. Brichta, see column 2, lines 65-67, which discloses the present invention extracts, transforms, and loads data from the disparate source databases (e.g. at least first distributed application) into a common server. The Examiner notes that a client identifier is an intended use of an identifier, which is used to identify displayed data, as illustrated in Figure 23.). 
Although Brichta discloses receiving first data from a first application and receiving second data from a second application, it does not expressly teach or suggest a first or second data comprising a client identifier and a matter identifier. 
Helland discloses a data comprising a client identifier and a matter identifier (e.g. Helland, see column 10, lines 24-27, discloses intrinsic properties such as client id, activity id, and a transaction reference.). 

The modified teachings of Brichta and Helland do not explicitly disclose generating a hierarchical view of the combined secured data, wherein the hierarchical view is associated with the software application; and providing the hierarchical view to the user via a web interface. 
Goodrich discloses generating a hierarchical view comprising a client view associated with the client identifier and a matter view associated with the matter Identifier, wherein (e.g. column 14, lines 1-20 discloses the graphical user interface generates various types of hierarchy that the user can display and edit the data in the preferred embodiment.);
at least a portion of the first data or at least a portion of the second data are displayed in the client view based on the first data and the second data being associated with the client identifier (Figure 23 illustrates a hierarchical view that includes a root tier ‘companies. The Examiner notes that a first data (‘ABC’) and second data (‘DEF’) are displayed in the client view. While the Applicant uses the term client identifier, the Examiner notes that a client identifier is an intended use of an identifier, which is used to identify displayed data, as illustrated in Figure 23 );
the matter view is displayed as a second tier of the hierarchical view (Figure 23 illustrates a hierarchical view, in which a particular view, matter view is an intended use of segmenting a hierarchical view); and
at least a portion of the first data or at least a portion of the second data are displayed in the matter view based on the first data and the second data being associated with the matter identifier (Figure 23 illustrates a hierarchical view that includes a root tier ‘companies.’ The Examiner notes that a first data (‘Divisions EAST’) and second data (‘Division WEST’) are displayed in the client view. While the Applicant uses the term client identifier, the Examiner notes that a matter identifier is an intended use of an identifier, which is used to identify displayed data, as illustrated in Figure 23.); and 
providing the hierarchical view to the user via a web interface (e.g. Goodrich, see column 5, lines 35-40, discloses using a graphical user interface with various hierarchical views.). 
Goodrich is directed to integrating electrical power grid and related data from various proprietary raw data forms into a single maintainable database. Brichta is directed to distributed data integration. Both are analogous art, because they utilize raw data formats and therefore it would have been obvious to one of ordinary skill in the art to combine the teachings of Brichta with the teachings Helland and with the further teachings of Goodrich to include the claimed feature with the motivation to improve management services technique.

Black teaches disclose wherein the matter identifier is associated with financial data (e.g. Black, see column 47, line 20 to column 48, line 45, which discloses an identifier associated with financial data.), the financial data associated with a budget for a matter that is identified by the matter identifier (e.g. Black, see column 43, line 10 to column 44, line 65, which discloses financial data is data that is associated with accounting in which a transaction identifier is associated with the financial data to keep track of payments, fees, and interest.).
Brichta is directed to distributed data integration. Black is directed to methods and system for managing financial accounts. Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Brichta with the teachings Helland to include the claimed feature at the time the invention was made with the motivation to improve efficiencies of professional services programs.

As per claim 11, Brichta teaches a non-transitory computer-readable medium storing instruction that, when executed by at least one processor of a computing system, cause the computing system to perform a method comprising: 
receiving first data from a first application (Brichta, see column 2, lines 65-67, which discloses the present invention extracts, transforms, and loads data (e.g. secures) from the disparate source databases (e.g. at least first distributed application) into a common server. The Examiner notes that loading, extracting, and transforming requires the step of data or data transfer for access.), the first data being in a first format that is native to the first application (Brichta, see Figure 1 and column 2, lines 45-58, which discloses source systems may include a source database that stores data in disparate formats and file structure and is accessed by a common database. See also column 2, lines 42-44, which discloses the distributed database system may comprise a plurality of source systems in communication with a common server, as depicted in Figure 1. The Examiner notes that one or more source database may include a first distributed application), and the first data comprising a client identifier and a matter identifier;
determining whether the first format is compliant with a format standard (Brichta, see column 2, lines 55-56, which discloses the source systems may include source databases that store data in disparate formats and file structures.); 
when the first format is compliant with the format standard, storing the first data in the first format in a centralized database (Brichta, see column 2, lines 65-67, which discloses the present invention extracts, transforms, and loads data (e.g. secures) from the disparate source databases (e.g. at least first distributed application) into a common server. The Examiner notes that loading, extracting, and transforming requires the step of data or data transfer for access.); 
when the first format is not compliant with the format standard, converting the first data from the first format into a format that is compliant with the format standard and storing the converted first data in the centralized database (Brichta, see column 2, lines 55-56 which discloses the source systems may include source databases that store data in disparate formats and file structures. Brichta, see column 2, lines 57 to column 3, line 15 discloses the transformation engine may transform (e.g. convert) the format of the first data into a common format. The Examiner presumes the common format is a format standard, otherwise the disparate data would not be accessible by other source systems that may have disparate source.);
receiving second data from a second application (Brichta, see column 2, lines 65-67, which discloses the present invention extracts, transforms, and loads data (e.g. secures) from the disparate source databases (e.g. at least second distributed application) into a common server. The Examiner notes that loading, extracting, and transforming requires the step of data or data transfer for access), the second data being in a second format that is native to the second application (Brichta, see Figure 1 and column 2, lines 45-58, which discloses source systems may include a source database that stores data in disparate formats and file structure and is accessed by a common database. See also column 2, lines 42-44, which discloses the distributed database system may comprise a plurality of source systems in communication with a common server, as depicted in Figure 1. The Examiner notes that one or more source database may include a first distributed application.);
determining whether the second format is compliant with the format standard (Brichta, see column 2, lines 55-56, which discloses the source systems may include source databases that store data in disparate formats and file structures.); 
when the second format is compliant with the format standard, storing the second data in the second format in the centralized database (Brichta, see column 2, lines 65-67, which discloses the present invention extracts, transforms, and loads data (e.g. secures) from the disparate source databases (e.g. at least one or more distributed application) into a common server. The Examiner notes that loading, extracting, and transforming requires the step of data or data transfer for access.); 
when the second format is not compliant with the format standard, converting the second data from the second format into a format that is compliant with the format standard and storing the converted second data in the centralized database (Brichta, see column 2, lines 55-56 which discloses the source systems may include source databases that store data in disparate formats and file structures. Brichta, see column 2, lines 57 to column 3, line 15 discloses the transformation engine may transform (e.g. convert) the format of the second data into a common format. The Examiner presumes the common format is a format standard, otherwise the disparate data would not be accessible by other source systems that may have disparate source.);
combining the first data from the first application and the second data from the second application to generate a record that is defined by the client identifier and the matter identifier, wherein the record is accessible by the second application (e.g. Brichta, see column 2, lines 65-67, which discloses the present invention extracts, transforms, and loads data from the disparate source databases (e.g. at least first distributed application) into a common server. The Examiner notes that a client identifier is an intended use of an identifier, which is used to identify displayed data, as illustrated in Figure 23.). 
Although Brichta discloses receiving first data from a first application and receiving second data from a second application, it does not expressly teach or suggest a first or second data comprising a client identifier and a matter identifier. 
a data comprising a client identifier and a matter identifier (e.g. Helland, see column 10, lines 24-27, discloses intrinsic properties such as client id, activity id, and a transaction reference.). 
Brichta is directed to distributed data integration. Helland is directed to run-time execution of an object management system for managing execution of software components in an object execution environment using a component context object to store intrinsic context properties related to an associated component. It would have been obvious to one of ordinary skill in the art to combine the teachings of Brichta with the teachings Helland to include the claimed feature. 
The modified teachings of Brichta and Helland do not explicitly disclose generating a hierarchical view of the combined secured data, wherein the hierarchical view is associated with the software application; and providing the hierarchical view to the user via a web interface. 
Goodrich discloses generating a hierarchical view comprising a client view associated with the client identifier and a matter view associated with the matter Identifier, wherein (e.g. column 14, lines 1-20 discloses the graphical user interface generates various types of hierarchy that the user can display and edit the data in the preferred embodiment.);
at least a portion of the first data or at least a portion of the second data are displayed in the client view based on the first data and the second data being associated with the client identifier (Figure 23 illustrates a hierarchical view that includes a root tier ‘companies. The Examiner notes that a first data (‘ABC’) and second data (‘DEF’) are displayed in the client view. While the Applicant uses the term client identifier, the Examiner notes that a client identifier is an intended use of an identifier, which is used to identify displayed data, as illustrated in Figure 23 );
the matter view is displayed as a second tier of the hierarchical view (Figure 23 illustrates a hierarchical view, in which a particular view, matter view is an intended use of segmenting a hierarchical view); and
at least a portion of the first data or at least a portion of the second data are displayed in the matter view based on the first data and the second data being associated with the matter identifier (Figure 23 illustrates a hierarchical view that includes a root tier ‘companies.’ The Examiner notes that a first data (‘Divisions EAST’) and second data (‘Division WEST’) are displayed in the client view. While the Applicant uses the term client identifier, the Examiner notes that a matter identifier is an intended use of an identifier, which is used to identify displayed data, as illustrated in Figure 23.); and 
providing the hierarchical view to the user via a web interface (e.g. Goodrich, see column 5, lines 35-40, discloses using a graphical user interface with various hierarchical views.). 
Goodrich is directed to integrating electrical power grid and related data from various proprietary raw data forms into a single maintainable database. Brichta is directed to distributed data integration. Both are analogous art, because they utilize raw data formats and therefore it would have been obvious to one of ordinary skill in the art to combine the teachings of Brichta with the teachings Helland and with the further teachings of Goodrich to include the claimed feature with the motivation to improve management services technique.

Black teaches disclose wherein the matter identifier is associated with financial data (e.g. Black, see column 47, line 20 to column 48, line 45, which discloses an identifier associated with financial data.), the financial data associated with a budget for a matter that is identified by the matter identifier (e.g. Black, see column 43, line 10 to column 44, line 65, which discloses financial data is data that is associated with accounting in which a transaction identifier is associated with the financial data to keep track of payments, fees, and interest.).
Brichta is directed to distributed data integration. Black is directed to methods and system for managing financial accounts. Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Brichta with the teachings Helland to include the claimed feature at the time the invention was made with the motivation to improve efficiencies of professional services programs.

As per claims 2, 7, and 12, the modified teachings of Brichta, Heiland, Goodrich and Black teaches the method of claim 1, the system of claim 6, and the non-transitory computer-readable medium of claim 11, respectively, wherein the format standard is Open Database Connectivity (ODBC) standard (Brichta, see Figure 1 and column 2, lines 45-58, which discloses source systems may include a source database that stores data in disparate formats and file structure and is accessed by a common database. See also column 2, lines 42-44, which discloses the distributed database system may comprise a plurality of source systems in communication with a common server, as depicted in Figure 1. The Examiner notes that one or more source database may include a second distributed application.). 

As per claims 3, 8, and 13, the modified teachings of Brichta, Heiland, Goodrich and Black teaches the method of claim 1, the system of claim 6, and the non-transitory computer-readable medium of claim 11, respectively, wherein the second format is a proprietary format of the second application (Brichta, see column 4, lines 55-60, which discloses data is received from the source systems in a common format (e.g. portable) and file structure. Thus the common database allows users to access, summarize, and/or combine data that originated with the source systems into data that is more meaningful to them.). 

As per claims 9 and 14, the modified teachings of Brichta, Heiland, Goodrich and Black teaches the system of claim 6, and the non-transitory computer-readable medium of claim 11, respectively, wherein storing the first data and storing the second data comprises combining the first data and the second data (Brichta, see column 2, lines 65-67, which discloses the present invention extracts, transforms, and loads data (e.g. secures) from the disparate source databases (e.g. at least first distributed application) into a common server. The Examiner notes that loading, extracting, and transforming requires the step of data or data transfer for access.). 


the hierarchical view further comprises a project view and one or more of an event view or a task view (e.g. Goodrich, see column 5, lines 35-40, discloses using a graphical user interface with various hierarchical views.); 
the project view is displayed at a third tier of the hierarchical view (e.g. Goodrich, see column 5, lines 35-40, discloses using a graphical user interface with various hierarchical views.); and 
the one or more of the event view and the task view is displayed at a fourth tier of the hierarchical view (e.g. Goodrich, see column 5, lines 35-40, discloses using a graphical user interface with various hierarchical views.). 

As per claim 10, the modified teachings of Brichta, Heiland, Goodrich and Black teach the system of claim 6, wherein: 
the hierarchical view further comprises a project view and one or more of an event view or a task view (e.g. Goodrich, see column 5, lines 35-40, discloses using a graphical user interface with various hierarchical views.).

As per claims 16, 21, and 26, the modified teachings of Brichta, Heiland, Goodrich and Black teaches the method of claim 1, the system of claim 6, and the non-transitory computer-readable medium of claim 11, respectively, wherein the financial data comprises a current total billable amount based on time worked by a timekeeper  (e.g. Black, see column 43, line 10 to column 44, line 65, which discloses financial data is data that is associated with accounting in which a transaction identifier is associated with the financial data to keep track of payments, fees, and interest.).

As per claims 17, 22, and 27, the modified teachings of Brichta, Heiland, Goodrich and Black teaches the method of claim 1, the system of claim 6, and the non-transitory computer-readable medium of claim 11, respectively, wherein the financial data comprises an out-of-pocket expenditure value  (e.g. Black, see column 43, line 10 to column 44, line 65, which discloses financial data is data that is associated with accounting in which a transaction identifier is associated with the financial data to keep track of payments, fees, and interest. The Examiner notes that the out-of-pocket expenditure value is associated with the finance data and is an intended use of financial data as a design choice.).

As per claims 18, 23, and 28, <> teaches the method of claim 1, the system of claim 6, and the non-transitory computer-readable medium of claim 11, respectively, wherein the financial data comprises a total cost for the matter, wherein the total cost comprises any fees associated with the matter and any expenses associated with the matter (e.g. Black, see column 43, line 10 to column 44, line 65, which discloses financial data is data that is associated with accounting in which a transaction identifier is associated with the financial data to keep track of payments, fees, and interest. The Examiner notes that the total cost is associated with the finance data and is an intended use of financial data as a design choice.).

As per claims 19, 24, and 29, the modified teachings of Brichta, Heiland, Goodrich and Black teaches the method of claim 1, the system of claim 6, and the non-transitory computer-readable medium of claim 11, respectively, wherein the financial data comprises a breakdown of costs associated with the matter versus a budget associated with the matter (e.g. Black, see column 43, line 10 to column 44, line 65, which discloses financial data is data that is associated with accounting in which a transaction identifier is associated with the financial data to keep track of payments, fees, and interest. The Examiner notes that the breakdown of costs associated with the matter is an intended use of the financial data and a choice of design).

(e.g. Goodrich, see column 5, lines 35-40, discloses using a graphical user interface with various hierarchical views.).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See attached PTO-892 that includes additional prior art of record describing the general state of the art in which the invention is directed to.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHAN M SYED whose telephone number is (571)272-7191. The examiner can normally be reached M-F 8:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on 571-270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FARHAN M SYED/Primary Examiner, Art Unit 2165                                                                                                                                                                                                        November 11, 2021